DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2020 has been entered.
The Amendments and Remarks filed 09 September2020 in response to the Office Action of 18 June 2020 are acknowledged and have been entered. Claims 26-30 are newly presented. Claims 1, 2, 4, 5, 9-11, 13-16, 18, 19, 24, and 25 - 30 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by amendment.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on 2015-03-03. It is noted, however, that applicant has not filed a certified copy of the 15157284.9 application as required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 14, 55, 61, and 62. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections

Claim 16 is objected to because of the following informalities:  
Claim 16 has the letter “d” in the line 27 of the claim that is not a part of a word.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5, 11, 16, 18 and 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the following definitions apply: • the ssn6-like gene is defined as comprising SEQ ID NO: 1, • the nucleotide sequence of the ssn6-like gene is modified by introduction of a point mutation, or a partial deletion, or • the polynucleotide sequence comprises SEQ ID NO: 7”. The phrase ‘wherein the following definition apply’ is interpreted as requiring all of the bulleted definitions; however the “or” before the third bullet suggest that all of the definitions are not required, making the language unclear.  The lack of clarity renders this claim indefinite.  
Claim 11 recites “wherein said promoter is an LLP promoter” and depends from claim 9.  It is unclear how the LLP promoter relate to the LLP promoter in claim 9.  It is unclear if they are the same promoter or different.  The lack of clarity renders this claim indefinite.
Claim 16 recites “a LLP promoter” in line 4 and depends from claim 1.  It is unclear if this LLP promoter is the same LLP promoter in claim 1 or a different promoter.  Claim 16 also recites “a LLP promoter” in (a1), (a2), and (c).  It is unclear if this LLP promoter is the same LLP promoter previously mentioned in the claim or a different promoter.  The lack of clarity renders this claim indefinite.
Claim 16 recites “wherein LLP” in line 6, and in (a2). It is unclear whether or not this LLP refers to the LLP promoter or something else.  The lack of clarity renders this claim indefinite.
Claim 16 recited “this expression vector” in the last sentence.  It is unclear if this is referring to the expression vector of (a) or not.  The lack of clarity renders this claim indefinite.
Claim 18 recites the limitation "the LLP protein" and “the LLP promoter in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites “a recombinant protein expressing the gene of interest”.  It is unclear how a recombinant protein can express a gene.  The lack of clarity renders this claim indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Tzamarias (Tzamarias et. al. 1995 Genes & Development 9:821-831) in view of GenBank: FR839628.1 (Accession FR839628. 2011. Pichia pastoris CBS 7435 chromosome 1, complete replicon sequence) and Kebaara (Kebaara et. al. 2008. Eukaryotic Cell, vol. 7, no. 6, p. 980-987) and Jiang (US 20140302557A1).
Tzamarias that the yeast Cyc8 (Ssn6}-Tup1 complex is required for transcriptional repression of distinct sets of genes that are regulated by glucose, oxygen, cell type, and DNA damage [abstract].  Tzamarias teaches expression vectors comprising cyc8 (ssn6) derivatives that are modified by a partial deletion [pg. 829, col. 2, para 3], of which some do not confer transcriptional repression of a natural or artificial promoters thereby differentially affecting the pathway specific genes [pg. 824. col. 1 & col. 2; Fig. 1 & 3].
Tzamarias do not teach wherein the ss6n-like gene is defined as SEQ ID NO: 1.
GenBank: FR839628.1 teaches the complete replicon sequence of Pichia pastoris comprising SEQ ID NO: 1 (nucleotides 806393-808253) named Tcc1.
 Kebaara teaches that the C. albicans Tup1 protein is a transcription regulator that plays two key roles in the cell: (i) regulation of phase switching, and (ii) inhibition of filamentous growth. Tup1 interacts with the corepressor protein Ssn6 or Tcc1. These complexes function with DNA binding proteins to repress gene expression [pg. 981, col.1, para 2].  Therefore the Tcc1p protein is ssn6-like.
Jiang teaches an engineered lower eukaryotic host cell which has been modified to express a mutated form of a gene which is an ortholog of the Pichia pastoris gene [0075] and that the engineered lower eukaryotic host cell of the invention can be Pichia pastoris [0077].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the cell of Tzamarias to the pichia pastoris cell of GenBank: FR839628.1.  This modification would amount to a simple substitution of one know yeast species for another, especially giving Jiang’s teachings that Pichia Pastoris can be used to express mutated forms of genes which are orthologs to itself.  Furthermore it would have been obvious to modify the vector of Tzamarias wherein the ssn6-like gene is SEQ ID NO: 1 from Pichia Pastoris.   One of ordinary skill would be motivated to make this modification as these proteins have the similar .

Claim 9, 10 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shen (Shen et. al. 2006. FEMS Yeast Res 6. 914–923) in view of GenBank: FR839628.1 (Accession FR839628. 2011. Pichia pastoris CBS 7435 chromosome 1, complete replicon sequence) and Hsu (US 2002/0155513 A1).
Shen teaches an expression vector comprising a FLO1 promoter (LLP promoter) fused to lacZ, a gene of interest that is not a LLP protein, which is introduces into cells [pg. 917, col. 1, para 2].  Shen teaches that FLO is a lectin like protein called flocculin that is involved in flocculation [pg. 914, col. 1, para. 1] whose expression is regulated by the Ssn6-Tup1 corepressor [pg. 914, col. 2].
Shen does not teach the SSN6-like protein defined as comprising the amino acid sequence as depicted in SEQ ID NO: 8 and the LLP promoter comprising SEQ ID NO: 133.  
GenBank: FR839628.1 teaches the complete replicon sequence of Pichia pastoris comprising SEQ ID NO: 133 (nucleotides 2494253-2494624) that is immediately upstream of SEQ ID NO 16 (2494625-2496040), which is defined as FLO5-1, a lectin-like cell wall protein (flocculin) involved in flocculation. GenBank: FR839628.1 teaches that P. pastoris has also the paralog FLO1 and more isoforms of those flocculins.
Hsu teaches an expression vector comprising a galectin-3 promoter (lectin promoter) coupled to a chloramphenicol acetyl transferase (CAT) reporter gene, does not encode a LLP protein, and is activated by transactivating proteins [0023].  Hsu thereby teaches the use of lectin promoters for gene expression.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the expression vector of Shen to contain the LLP promoter comprising SEQ ID NO: 133 as a simple substitution of one LLP promoter for another.  This claim 
	

Allowable Subject Matter

Claim 1 is found free of the art.  The closest prior art is Yu (EP 2184294A1), Tzamarias (Tzamarias et. al. 1995 Genes & Development 9:821-831), Shen (Shen et. al. 2006. FEMS Yeast Res 6. 914–923) and GenBank: FR839628.1 (Accession FR839628. 2011. Pichia pastoris CBS 7435 chromosome 1, complete replicon sequence).
Yu teaches a recombinant microorganism, such as yeast, comprising the isolated polynucleotide encoding a recombinant (modified) repressor gene, truncated TUP1 protein, where the yeast can be selected from the genus Pichia, and wherein the repression activity of wild-type TUP1 protein is inhibited by the gene encoding the truncated TUP1 protein [0059-0062].  Yu teaches that the repressor gene is truncated such that all or a portion of a repression domain is deleted from the encoded protein [0026].  Yu teaches that a gene encoding a protein comprising a repression domain ('repressor gene') may include tup1 and ssn6; and by genetic manipulation of the repressor genes, expression of genes repressed by the repressor genes may not be repressed and may be increased. [0030].  Yu teaches that TUP1 forms a complex with CYS8 (SSN6), which represses transcription of genes regulated by glucose, oxygen, and DNA damage, where each functions as an element of a co-repressor through interaction with various DNA-binding proteins [0032-0033].  Yu do not teach a SSN6-like gene defined as comprising SEQ ID NO: 1 and where the activity of the protein encoded from the SSN6-like gene functions in regulating the expression of 
The teachings of Tzamarias are discussed above as applied to claim 5.  Tzamarias also teaches modified yeast strains that express deletion derivatives of SSN6 that do not interact with Tup1, do not confer transcriptional repression of a natural or artificial promoters thereby differentially affecting the pathway specific genes [pg. 824. col. 1 & col. 2; Fig. 1 & 3].  Tzamarias teaches that there are subsets of Cyc8’s TPR motifs are required for repression of the different classes of genes affected by the Cyc8-Tup1 corepressor [pg. 825, col.1, para. 2; Fig. 1 & 3].
The teaching of Shen are discussed above as applied to claim 9.  
The teachings of GenBank: FR839628.1 are discussed above as applied to claims 5 and 9.
None of the above reference suggest or provide a reasonable rationale why one of ordinary skill would combine the individual know elements to arrive at a modified Pichia Pastoris cells that contained a ssn6-like gene defined as comprising SEQ ID NO: 1 who functions in regulating the expression of genes which are under the control of an LLP promoter comprising SEQ ID NO: 133. 
For the reasons as discussed above independent claims 18 and 19 are also free of the art as they require the same combination of limitations that renders claim 1 free of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                         
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636